Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because there is no lead line for reference number 110 between Figures 1A and 1B. There are multiple instances of no lead lines for reference numbers throughout the drawings. These should all be corrected. Figures 1A and 1B have reference numbers 111 and 112 with lead lines pointing to two different Figures. Each reference number should only have its own reference number and lead line. The “X” in figure 1A is unclear. Figures 1A-1C and 10A-11B are not black and white line drawings having proper reproduction characteristics. These are non-limiting examples and the drawings should be fully checked for further issues that are improper.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 7/11/22 is acknowledged.  The traversal is on the ground(s) that the method claims are based on using the shading system of claim 11 and the amendment of claim 1 to be in line with the limitations of claim 9.  This argument is found persuasive and the previous restriction requirement of 7/11/22 is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of mounting connectors” and “one or more mounting connectors”. Examiner presumes the “one or more mounting connectors” are from the “plurality of mounting connectors”. 
Claim 2 recites “a shading unit”. Examiner presumes this should read – a shading unit of the plurality of shading units --. 
Claim 5 states that the shading units are permanently mounted. It is unclear how this is accomplished and what this requires. 
Claim 6 recites “a plurality of hanging wires”. It is unclear if these are the same or different from the “two or more hanging wires” in claim 1. 
Claim 7 recites “a plurality of hanging wires”. It is unclear if these are the same or different from the “two or more hanging wires” in claim 1. 
Claim 7 recites “according to need” in step c.  How would one know what ‘need’ is and if the step of mounting additional shading units is required or not? 
Claim 11 recites “the next shading unit”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites “two adequate support points”. It is unclear what makes a support point “adequate".  
Above provides non-limiting examples of corrections that need to be made. The applicant(s) should review and correct all issues similar to those discussed above.
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood. 

Specification
The disclosure is objected to because of the following informalities: Claim 5 states that the shading units are permanently mounted. It is unclear how this is accomplished and what this requires as it is not described in the specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al JP2016017299.
In regard to claim 1, with reference to Figures 1-4, Kimura et al ‘299 disclose a shading system for shading a ground area below, the system comprising: 
Two or more hanging wires (87). (Figure 4)
A plurality of shading units (53), each one of said plurality of shading units comprising an upper section (4) and a lower section (5) that are not on the same plane.
A plurality of mounting connectors (51b)(51d), wherein said two or more hanging wires (87) are adapted to be hung essentially in parallel to one another above said ground area, and each one of said plurality of shading units (53) is adapted to be mounted onto a single hanging wire (87) of said two or mor
In regard to claim 2, Kimura et al ‘299 disclose:
Wherein a shading unit (53) further comprises a right section (shown below, same as 12b) and a left section (12b, shown below) that are not on the same plane.  
In regard to claim 3, Kimura et al ‘299 discloses: 
Wherein a shading unit (53) of said plurality of shading units (53) further comprises one or more mounting connectors (51b)  on the upper section (4), as an integral part thereof.  
In regard to claim 4, Kimura et al ‘299 disclose: 
Wherein some or all of said plurality of shading units (53) are perforated (at 15).  
In regard to claim 6, Kimura et al ‘299 discloses: 
Wherein a plurality of hanging wires (87) are elements of a net. (A net can be made from the wires so they are elements of a net)
In regard to claim 7, Kimura et al ‘299 discloses: 
Wherein a plurality of hanging wires (87) are hung in parallel to one another.  (Figure 4)
In regard to claim 8, Kimura et al ‘299 discloses:
--A shading unit (53) for mounting onto a single hanging wire, said shading unit (53) comprising an upper section (4) and a lower section (5) that are not on the same plane.
In regard to claim 9, Kimura et al ‘299 disclose a method for shading a ground area, the method comprising the steps of: 
Hanging and stretching two or more hanging wires (87) essentially in parallel to one another. (Figure 7)
Mounting shading units (53) comprising an upper section (4) and a lower section (5) that are not on the same plane, onto said wires (87) via one or more mounting connectors (51d) connected to the upper section (4) of each shading unit, such that each shading unit (53) can tilt with air movement.  
In regard to claim 11, Kimura et al ‘299 discloses a shading system comprising:
A plurality of shading units (53) designed to be sequentially connected to one another to create a string of shading units.
Each shading unit (53) comprising an upper section (4) and a lower section (5) that are not on the same plane.
A plurality of connecting elements (51d)  for connecting the upper section of one shading unit to a support (87), wherein each one of said plurality of shading units can tilt with air movement. 
In regard to claim 12, Kimura et al ‘299 disclose:
Wherein at least one of said plurality of said connecting elements (51d) is an integral part of each shading unit (53) of said plurality of shading units and is connected/located at said upper section (4) thereof.  
In regard to claim 14, Kimura et al ‘299 disclose a method for shading an area, the method comprising the steps of: 
Providing the shading system of claim (detailed above).
Connecting said shading units (53) to one another in a sequential manner to create a line of shading units.
Hanging and stretching said line of shading units (53) between two adequate support points.  (Figure 7) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al JP2016017299.
In regard to claim 5, Kimura et al ‘299 fails to disclose: 
Wherein some or all of said plurality of shading units are permanently mounted on said at least one hanging wire.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make some or all of the shading units be permanently mounted on the hanging wire in order to help prevent unwanted movement or removal. As it has been held to make formerly integral structures to be separable (Nerwin v. Erlicnrnan, 168 USPQ 177, 179), it stands that it would be obvious to make separable connections permanent. 
In regard to claim 10, Kimura et al ‘299 discloses a method for shading a ground area, the method comprising the steps of:
Providing a shading system (disclosed above).
Hanging and stretching said hanging wires (87). (Figure 7)
Mounting additional shading units (53) onto said wires according to need.  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al JP2016017299 in view of Shaha 2011/0101187.
In regard to claim 13, Kimura et al ‘299 fail to disclose: 
Further comprising a spring element between each shading unit and said connecting elements.  
Shaha ‘187 discloses: 
Further comprising a spring element (70) between each shading unit (12) and said connecting elements (16).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kimura et al ‘299 to include a spring element as taught by Shaha ‘187 in order to allow a detachable yet secure connection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634